Name: Commission Regulation (EC) NoÃ 858/2008 of 1Ã September 2008 amending Regulation (EC) NoÃ 967/2006 laying down detailed rules for the application of Council Regulation (EC) NoÃ 318/2006 as regards sugar production in excess of the quota
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff;  agricultural structures and production;  production;  beverages and sugar
 Date Published: nan

 2.9.2008 EN Official Journal of the European Union L 235/7 COMMISSION REGULATION (EC) No 858/2008 of 1 September 2008 amending Regulation (EC) No 967/2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards sugar production in excess of the quota THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the market in the sugar sector (1), and in particular Articles 13(2) and 40(1)(c) thereof, Whereas: (1) Article 10 of Commission Regulation (EC) No 967/2006 (2) lays down that Member States must make a series of communications to the Commission concerning the quantities of industrial raw material delivered for processing. In order to prevent those quantities being counted twice and to ensure that the rules are applied in a uniform manner in all the Member States concerned, detailed rules should be laid down for those communications. (2) The combined nomenclature codes of the syrups for spreading and for the production of Rinse appelstroop given in the Annex to Regulation (EC) No 967/2006 must be stated more precisely so as to ensure that point (a) of the second subparagraph of Article 13(2) of Regulation (EC) No 318/2006 concerning those products is applied correctly. (3) Experience gained since the implementation of the new provisions, following the sugar reform, concerning the use of industrial sugar by the chemical and pharmaceutical industries shows the need to add hair-removal waxes falling within CN code 3307 90 00 and fabric softeners falling within CN code 3809 91 00 to the list of products given in the Annex to Regulation (EC) No 967/2006. (4) Regulation (EC) No 967/2006 should therefore be amended. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 967/2006 is amended as follows: 1. Article 10 is replaced by the following: Article 10 Communications from the Member States Each Member State shall inform the Commission: (a) by the end of May, of the quantity of industrial raw material delivered between the previous 1 October and 31 March by the manufacturers it has approved; (b) by the end of November for the previous marketing year:  of the quantity of industrial raw material delivered by the manufacturers it has approved, broken down into white sugar, raw sugar, sugar syrup and isoglucose,  the quantity of industrial raw material for which the processors it has approved have supplied the proof referred to in Article 9(2), broken down into white sugar, raw sugar, sugar syrup and isoglucose, on the one hand, and into the products referred to in the Annex, on the other,  the quantity of sugar delivered pursuant to Article 7(3) by the manufacturers it has approved. 2. The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation (EC) No 318/2006 is to be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 October 2008. (2) OJ L 176, 30.6.2006, p. 22. ANNEX ANNEX CN code Description of goods 1302 32   Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds: 1302 39 00   Other ex 1702 90 95 ex 2106 90 59   Syrups for spreading and for the production of Rinse appelstroop . 2102 10  Active yeasts ex 2102 20   Inactive yeasts 2207 10 00  Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol. or higher (bioethanol) ex 2207 20 00  Ethyl alcohol, denatured, of any strength (bioethanol) ex 2208 40  Rum Preparations of a kind used in animal feed: ex 2309 90  Products with a dry matter content of not less than 60 % lysine 29 Organic chemical products excluding products of subheadings 2905 43 00 and 2905 44 3002 90 50   Cultures of micro-organisms 3003 Medicaments (excluding goods of heading 3002, 3005 or 3006) consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses, not put up in measured doses or in forms or packings for retail sale 3004 Medicaments (excluding goods of heading 3002, 3005 or 3006) consisting of mixed or unmixed products for therapeutic or prophylactic uses, put up in measured doses or in forms or packings for retail sale 3006 Pharmaceutical goods specified in note 4 to this Chapter 3203 00 10  Colouring matter of vegetable origin and preparations based thereon 3203 00 90  Colouring matter of animal origin and preparations based thereon ex 3204  Synthetic organic colouring matter and preparations as specified in note 3 to this Chapter based thereon ex 3307 90 00 Hair-removal waxes ex ex 35 Albuminoidal substances; modified starches; glues; enzymes, excluding products falling within heading 3501 and subheadings 3505 10 10, 3505 10 90 and 3505 20 ex ex 38 Miscellaneous chemical products except those of headings 3809, other than fabric softeners falling within CN code ex 3809 91 00, and subheading 3824 60 3901 to 3914  Primary forms ex 6809 Articles of plaster or of compositions based on plaster:  boards, sheets, panels, tiles and similar articles